Willson, Judge.
There is not, in the record, any proof whatever of the venue of the offense, if any offense was committed. We must further say that, after a careful examination of the statement of facts, there is no evidence warranting this conviction. While it is shown that the defendant owned a pool table, upon which games were played some times for the table fees and some times for drinks, it is not made to appear that the defendant kept or exhibited the table for gaming purposes, or that he had any knowledge, or might by the use of reasonable diligence have known, that the table was used by the players for gaming purposes. On the contrary, the evidence shows that the defendant, time and again, forbid and prevented persons from betting upon games played upon the table, and kept printed notices conspicuously posted in the house where the table was situated, forbidding those using the table from betting thereon.
Because there is no proof of venue, and because there is no *19sufficient proof that defendant violated the law, the judgment is reversed and the cause is remanded.
Opinion delivered October 13, 1886.

Reversed and remanded.